


110 HR 2347 : To authorize State and local governments to

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2347
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 1, 2007
			Received
		
		
			August 3, 2007
			 Read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To authorize State and local governments to
		  direct divestiture from, and prevent investment in, companies with investments
		  of $20,000,000 or more in Iran’s energy sector, companies that sell arms to the
		  Government of Iran, and financial institutions that extend $20,000,000 or more
		  in credit to the Government of Iran for 45 days or more, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Iran Sanctions Enabling Act of
			 2007.
		2.FindingsThe Congress finds as follows:
			(1)The Convention on the Prevention and
			 Punishment of the Crime of Genocide, completed at Paris, December 9, 1948
			 (commonly referred to as the “Genocide Convention”) defines genocide as, among
			 other things, the act of killing members of a national, ethnic, racial, or
			 religious group with the intent to destroy, in whole or in part, the targeted
			 group. In addition, the Genocide Convention also prohibits conspiracy to commit
			 genocide, as well as “direct and public incitement to commit genocide”.
			(2)133 member states
			 of the United Nations have ratified the Genocide Convention and thereby pledged
			 to prosecute individuals who violate the Genocide Convention’s prohibition on
			 incitement to commit genocide, as well as those individuals who commit genocide
			 directly.
			(3)On October 27,
			 2005, at the World Without Zionism Conference in Tehran, Iran, the President of
			 Iran, Mahmoud Ahmadinejad, called for Israel to be “wiped off the map,”
			 described Israel as “a disgraceful blot [on] the face of the Islamic world,”
			 and declared that “[a]nybody who recognizes Israel will burn in the fire of the
			 Islamic nation’s fury.” President Ahmadinejad has subsequently made similar
			 types of comments, and the Government of Iran has displayed inflammatory
			 symbols that express similar intent.
			(4)On December 23, 2006, the United Nations
			 Security Council unanimously approved Resolution 1737, which bans the supply of
			 nuclear technology and equipment to Iran and freezes the assets of certain
			 organizations and individuals involved in Iran’s nuclear program, until Iran
			 suspends its enrichment of uranium, as verified by the International Atomic
			 Energy Agency.
			(5)Following Iran’s
			 failure to comply with Resolution 1737, on March 24, 2007, the United Nations
			 Security Council unanimously approved Resolution 1747, to tighten sanctions on
			 Iran, imposing a ban on arms sales and expanding the freeze on assets, in
			 response to the country’s uranium-enrichment activities.
			(6)There are now signs of domestic discontent
			 within Iran, and targeted financial and economic measures could produce further
			 political pressure within Iran. According to the Economist Intelligence Unit,
			 the nuclear crisis “is imposing a heavy opportunity cost on Iran’s economic
			 development, slowing down investment in the oil, gas, and petrochemical
			 sectors, as well as in critical infrastructure projects, including
			 electricity”.
			(7)Targeted financial
			 measures represent one of the strongest non-military tools available to
			 convince Tehran that it can no longer afford to engage in dangerous,
			 destabilizing activities such as its nuclear weapons program and its support
			 for terrorism.
			(8)Foreign persons that have invested in
			 Iran's energy sector, despite Iran's support of international terrorism and its
			 nuclear program, have provided additional financial means for Iran’s activities
			 in these areas, and many United States persons have unknowingly invested in
			 those same foreign persons.
			(9)There is an
			 increasing interest by States, local governments, educational institutions, and
			 private institutions to seek to disassociate themselves from companies that
			 directly or indirectly support the Government of Iran’s efforts to achieve a
			 nuclear weapons capability.
			(10)Policy makers and fund managers may find
			 moral, prudential, or reputational reasons to divest from companies that accept
			 the business risk of operating in countries that are subject to international
			 economic sanctions or that have business relationships with countries,
			 governments, or entities with which any United States company would be
			 prohibited from dealing because of economic sanctions imposed by the United
			 States.
			3.Transparency in
			 capital markets
			(a)List of persons
			 investing in Iran energy sector or selling arms to the Government of
			 Iran
				(1)Publication of
			 listNot later than 6 months
			 after the date of the enactment of this Act and every 6 months thereafter, the
			 President or a designee of the President shall, using only publicly available
			 (including proprietary) information, ensure publication in the Federal Register
			 of a list of each person, whether within or outside of the United States, that,
			 as of the date of the publication, has an investment of more than $20,000,000
			 in the energy sector in Iran, sells arms to the Government of Iran, or is a
			 financial institution that extends $20,000,000 or more in credit to the
			 Government of Iran for 45 days or more. To the extent practicable, the list
			 shall include a description of the investment made by each such person,
			 including the dollar value, intended purpose, and status of the investment, as
			 of the date of the publication.
				(2)Prior notice to
			 personsThe President or a
			 designee of the President shall, at least 30 days before the list is published
			 under paragraph (1), notify each person that the President or the designee, as
			 the case may be, intends to include on the list.
				(3)Delay in
			 including persons on the listAfter notifying a person under paragraph
			 (2), the President or a designee of the President may delay including that
			 person on the list for up to 60 days if the President or the designee
			 determines and certifies to the Congress that the person has taken specific and
			 effective actions to terminate the involvement of the person in the activities
			 that resulted in the notification under paragraph (2).
				(4)Removal of
			 persons from the listThe
			 President or a designee of the President may remove a person from the list
			 before the next publication of the list under paragraph (1) if the President or
			 the designee determines that the person does not have an investment of more
			 than $20,000,000 in the energy sector in Iran, does not sell arms to the
			 Government of Iran, and is not a financial institution that extends $20,000,000
			 or more in credit to the Government of Iran for 45 days or more.
				(b)Publication on
			 websiteThe President or a
			 designee of the President shall ensure that the list is published on an
			 appropriate government website, updating the list as necessary to take into
			 account any person removed from the list under subsection (a)(4).
			(c)DefinitionIn this section, the term
			 investment has the meaning given that term in section 14(9) of
			 the Iran Sanctions Act (50 U.S.C. 1701 App.).
			4.Authority of
			 State and local governments to divest from certain companies invested in Iran’s
			 energy sector
			(a)Statement of
			 policyIt is the policy of
			 the United States to support the decision of State governments, local
			 governments, and educational institutions to divest from, and to prohibit the
			 investment of assets they control in, persons that have investments of more
			 than $20,000,000 in Iran’s energy sector, persons that sell arms to the
			 Government of Iran, and financial institutions that extend $20,000,000 or more
			 in credit to the Government of Iran for 45 days or more.
			(b)Authority to
			 divest
				(1)In
			 generalNotwithstanding any
			 other provision of law, a State or local government may adopt and enforce
			 measures to divest the assets of the State or local government from, or
			 prohibit investment of the assets of the State or local government in—
					(A)persons that are
			 included on the list most recently published under section 3(a)(1), as modified
			 under section 3(a)(4);
					(B)persons that sell
			 arms to the Government of Iran;
					(C)financial institutions that extend
			 $20,000,000 or more in credit to the Government of Iran for 45 days or more;
			 and
					(D)persons that are included on any list of
			 entities with investments in Iran, entities doing business in Iran, or entities
			 doing business with the Government of Iran, which is issued pursuant to a law
			 that—
						(i)authorizes a State or local government to
			 divest from, or prohibits a State or local government from investing assets in,
			 the persons; and
						(ii)is
			 enacted by a State or local government on or before the first publication of a
			 list under section 3.
						(2)DefinitionsIn
			 this subsection:
					(A)InvestmentThe investment of assets
			 includes—
						(i)a commitment or
			 contribution of assets; and
						(ii)a loan or other
			 extension of credit of assets.
						(B)AssetsThe
			 term assets refers to public monies and includes any pension,
			 retirement, annuity, or endowment fund, or similar instrument, that is
			 controlled, directly or indirectly, by a State or local government.
					(c)PreemptionA
			 measure of a State or local government that is authorized by subsection (b) is
			 not preempted by any Federal law or regulation.
			5.Safe harbor for
			 changes of investment policies by mutual fundsSection 13 of the Investment Company Act of
			 1940 (15 U.S.C.
			 80a–13) is amended by adding at the end the following new
			 subsection:
			
				(c)Safe harbor for
				changes in investment policiesNotwithstanding any other provision of
				Federal or State law, no person may bring any civil, criminal, or
				administrative action against any registered investment company or person
				providing services to such registered investment company (including its
				investment adviser), or any employee, officer, or director thereof, based
				solely upon the investment company divesting from, or avoiding investing in,
				securities issued by companies that are included on the most recent list
				published under section 3(a)(1) of the Iran Sanctions Enabling Act of 2007, as
				modified under section 3(b) of that Act. For purposes of this subsection the
				term person shall include the Federal government, and any State
				or political subdivision of a
				State.
				.
		6.Safe harbor for
			 changes of investment policies by employee benefit plansSection 502 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1132) is amended by
			 adding at the end the following new subsection:
			
				(n)No person shall be treated as breaching any
				of the responsibilities, obligations, or duties imposed upon fiduciaries by
				this title, and no action may be brought under this section against any person,
				for divesting plan assets from, or avoiding investing plan assets in, persons
				that are included on the most recent list published under section 3(a)(1) of
				the Iran Sanctions Enabling Act, as modified under section 3(a)(4) of such
				Act.
				.
		7.Rule of
			 interpretationNothing in this
			 Act shall be interpreted to limit the authority of any person to divest, or
			 avoid investment in, any asset, or to adopt or enforce any measure to do
			 so.
		8.DefinitionsIn this Act:
			(1)Iranthe
			 term Iran includes any agency or instrumentality of Iran.
			(2)Energy
			 sectorThe term energy sector refers to activities
			 to develop petroleum or natural gas resources, or nuclear power.
			(3)PersonThe
			 term person means—
				(A)a natural person
			 as well as a corporation, business association, partnership, society, trust,
			 any other nongovernmental entity, organization, or group;
				(B)any governmental entity or instrumentality
			 of a government, including a multilateral development institution (as defined
			 in section 1701(c)(3) of the International Financial Institutions Act);
			 and
				(C)any successor,
			 subunit, or subsidiary of any entity described in subparagraph (A) or
			 (B).
				(4)StateThe
			 term State includes the District of Columbia, the Commonwealth
			 of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the
			 Commonwealth of the Northern Mariana Islands.
			(5)State or local
			 government
				(A)In
			 generalThe term State or local government
			 includes—
					(i)any
			 State and any agency or instrumentality thereof;
					(ii)any
			 local government within a State, and any agency or instrumentality
			 thereof;
					(iii)any other
			 governmental instrumentality; and
					(iv)any
			 public institution of higher education.
					(B)Public
			 institution of higher educationThe term public
			 institution of higher education means a public institution of higher
			 education within the meaning of the Higher Education Act of 1965.
				9.SunsetThis Act shall terminate 30 days after the
			 date on which the President has certified to Congress that—
			(1)the Government of
			 Iran has ceased providing support for acts of international terrorism and no
			 longer satisfies the requirements for designation as a state-sponsor of
			 terrorism for purposes of section 6(j) of the Export Administration Act of
			 1979, section 620A of the Foreign Assistance Act of 1961, section 40 of the
			 Arms Export Control Act, or any other provision of law; and
			(2)Iran has ceased
			 the pursuit, acquisition, and development of nuclear, biological, and chemical
			 weapons and ballistic missiles and ballistic missile launch technology.
			
	
		
			Passed the House of
			 Representatives July 31, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
